                                                                                                   E-FILED
                                                                 Thursday, 18 February, 2021 10:49:44 AM
                                                                             Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
              Plaintiff,                            )
                                                    )
       v.                                           )      Case No. 20-20047
                                                    )
SHAMAR BETTS,                                       )
                                                    )
              Defendant.                            )

                                            ORDER

       On February 2, 2021, Magistrate Judge Eric I. Long filed a Report and Recommendation

Concerning Plea of Guilty. (ECF No. 57). No written objections were filed. Therefore, this Court

adopts the Report and Recommendation. The plea of guilty of the Defendant to Count 1 of the

Indictment is accepted. The Defendant is adjudged guilty of the offense.

       The Sentencing Hearing remains set for June 14, 2021, at 1:00 PM in Urbana before Judge

Michael M. Mihm.

       ENTERED this 18th day of February, 2021.

                                                    s/ Michael M. Mihm
                                                    Michael M. Mihm
                                                    United States District Judge
